EXHIBIT 23(a) Consent of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of The Dow Chemical Company: We consent to the incorporation by reference of our reports dated February 17, 2009, relating to the consolidated financial statements and financial statement schedule of The Dow Chemical Company (the “Company”) (which report expresses an unqualified opinion and includes explanatory paragraphs relating to the Company’s involvement in litigation related to an agreement to acquire Rohm and Haas Company and relating to a change in method of accounting for defined benefit pension and other postretirement plans to conform to Statement of Financial Accounting Standards No. 158), and the effectiveness of internal control over financial reporting appearing in this Annual Report on Form 10-K of The Dow Chemical Company for the year ended December 31, 2008, in the following
